Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on February 23, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 & 16 are rejected under 35 U.S.C. 102(b)as being anticipated by GOODMAN et al. (US 5,279,099).
see diagram below) extending obliquely from a central portion of the respective first guide arm 724 and second guide arm 726, the tapered end comprising an edge (see diagram below) extending along at least a portion of the central portion and the at least one flange; wherein the guide assembly 708 is pivotably mounted 710 on a support 706.

    PNG
    media_image1.png
    328
    767
    media_image1.png
    Greyscale

	Regarding claim 3, GOODMAN et al. further discloses each of the first guide arm 724 and the second guide arm 726 with a first flange and a second flange (see diagram above) extending from the center portion.
	With respect to claim 4, GOODMAN et al. further discloses the taper edge extending along the first flange and the second flange (see diagram above).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-6, 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over CROUCH (US 5,392,587) in view of RAUDAT (US 5,212,932).

    PNG
    media_image2.png
    604
    319
    media_image2.png
    Greyscale

Regarding claims 1, 3, 4, 6, 8  & 16, CROUCH discloses a guide assembly (figure 1) comprising: a first guide arm 16 spaced (figures 1, 16 & 18-20) from a second guide arm 16 by a support member 14, each guide arm 16 having a tapered end (see diagram below) and first and see diagram immediately above) extending along at least a portion of the central portion and the first and second flanges 28; wherein each of the first and second flanges 28 are oblique to one another; and wherein a slit 34 extends into the central portion 24.
While the first guide arm and the second guide arm are pivotably mounted to the support member, CROUCH does not disclose the guide assembly as a whole pivotably mounted to a support.  RAUDAT teaches a guide assembly comprising: a first guide arm 50 spaced from a second guide arm 50 by a support member 70; wherein the guide assembly is pivotably mounted (24, 74; figures 2A-2D) to a support 26.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to mount the guide assembly of CROUCH to a support for linear movement or pivotably mount the guide assembly to a support since the combined disclosures of CROUCH and RAUDAT support the knowledge in the art of packaging to select any of these known equivalents for the purpose of conveying a group of articles to a container while supporting the container in an erect position.  The selection of either mount configuration would be within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to the pending (amended) claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



March 11, 2022